DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because reference characters for the “leading end of the protruding portion” and the “leading end of the convex portion” of claim 8 are not provided.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections

Claims 1, 5, and 7 are objected to because of the following informalities:
Claim 1 Ln.7: the clause “change in the temperature” should be amended to recite “change in temperature” in order to provide the proper antecedent basis for the “temperature”.
Claim 1 Ln.16: the word “the” in the clause “toward the outside of the case” should be deleted in order to provide the proper antecedent basis for the “outside of the case”.
Claim 1 Ln.28 and 30: the clauses “said a part of said side wall” and “said another part of said side wall” should be amended to recite “said part of said side wall” and “said other part of said side wall” for grammatical reasons.
Claim 5 Lns.1-2: the clause “said a part of the side wall of the second case” should be amended to recite “said other part of the side wall of the second case” so that the claim nomenclature is consistent with that of claim 1.
Claim 7 Ln.2: the clause “each have an recessed corner” should be amended to recite “each have –a-- recessed corner” for grammatical reasons.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other informalities present (e.g., spelling, grammar, antecedent basis, consistent nomenclature, etc.) in the claims.  Appropriate correction is required.

See next page→
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki (US 20160086753) (of record, cited in the IDS).
Regarding claim 1, Mochizuki discloses (Figs.1-4):
A breaker comprising: a fixed contact (See Figures Below), a movable piece (20) which has an elastic part (See Figures Below) formed in a plate shape (See Fig.4) and being elastically deformable (Fig.2 and [0058]-[0059]: when the threshold temperature is reached, the bimetal plate 18 will actuate the movable piece 20) and a moving contact (36) disposed in one end portion (See Fig.2) of the elastic part, and which presses the moving contact (36) against the fixed contact so that the moving contact (36) contacts with the fixed contact (Moving Contact pressing against and in contact with the Fixed Contact: See Fig.2), a thermally-actuated element (18) deforming with a change in temperature of the thermally-actuated element (18) to actuate the movable piece (20) so that the moving contact (36) is separated from the fixed contact (Fig.2 and [0059]: when the threshold temperature of the thermally-actuated element 18 is reached, the 

See next page→

    PNG
    media_image1.png
    430
    867
    media_image1.png
    Greyscale







See next page→

    PNG
    media_image2.png
    1020
    904
    media_image2.png
    Greyscale

Regarding claim 2, Mochizuki further discloses:
Wherein the protruding portion (22) is disposed on each side in the longitudinal direction (See Figure Below) with respect to the thermally-actuated element (18).


    PNG
    media_image3.png
    759
    868
    media_image3.png
    Greyscale

Regarding claim 3, Mochizuki further discloses:
Wherein the side wall (See Figures of Claim 1) is provided, in its neighboring portion of the thermally-actuated element (18), with a convex portion (See Figures of Claim 1) protruding outwardly of the case (10) from the concave portion (See Figures of Claim 1).
Regarding claim 5, Mochizuki further discloses:
Wherein said other part of the side wall (See Figures of Claim 1) of the second case (8) is formed in a planar shape (See Figures of Claim 1).
Regarding claim 8, Mochizuki further discloses:

See next page→


    PNG
    media_image4.png
    860
    872
    media_image4.png
    Greyscale

Regarding claim 9, Mochizuki further discloses:
Wherein the case (10) is formed in a rectangular shape (Fig.1: the case 10 is formed in a substantially rectangular shape) having long sides (See Figure Below) in the longitudinal direction of the elastic part (See Figures of Claim 1) when viewed in the thickness direction of the elastic part (Fig.1: the long sides of the casing 10 are identical to that as shown in figure 4 of Applicant's figures, and will thus also extend in the longitudinal direction of the elastic part when 

    PNG
    media_image5.png
    805
    862
    media_image5.png
    Greyscale

Regarding claim 10, Mochizuki further discloses:
A safety circuit (Fig.1, [0005], [0021]: the breaker 1 is connected to a circuit/safety circuit) for an electrical equipment ([0001]: "...an electrical or an electronic apparatus..."), comprising the breaker as set forth in claim 1 (See Rejection of Claim 1).

See next page→
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki (US 20160086753) (of record, cited in the IDS) in view of Namikawa (US 20140285308).
Regarding claim 7, Mochizuki further discloses:
Wherein the concave portion (See Figures of Claim 1) and the housing recess (12) each have a recessed corner portion (See Figure Below).

See next page→

    PNG
    media_image6.png
    985
    769
    media_image6.png
    Greyscale

However, Mochizuki does not disclose:
A recessed corner portion in a fillet shape, and a radius of curvature of the recessed corner portion of the housing recess is larger than a radius of curvature of the recessed corner portion of the concave portion.

A recessed corner portion in a fillet shape (See Fig.6A), and a radius of curvature (See Figure Below) of the recessed corner portion.

    PNG
    media_image7.png
    640
    750
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Namikawa to modify the device of Mochizuki such that the concave portion and the housing recess each have a fillet shaped recessed corner portion with a radius of curvature in order to provide an alternative resin case design that can provide miniaturization of the breaker without deteriorating the strength of the resin case as taught by Namikawa ([0012]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
However, neither Mochizuki nor Namikawa teaches:
A radius of curvature of the recessed corner portion of the housing recess is larger than a radius of curvature of the recessed corner portion of the concave portion
However, modifying the size of the radius of curvature of the corner portion of the housing recess and the radius of curvature of the corner portion of the concave portion such that they have a desired radius, including as claimed (i.e., the radius of curvature of the recessed corner portion of the housing recess being larger than the radius of curvature of the recessed corner portion of the concave portion), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the miniaturization of the breaker without deteriorating the strength of the resin case as discussed above, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). 

See next page→
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other breakers that have a bimetal, cantilever beam, PTC thermistor, and/or a housing with a fillet shaped corner portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835